                 Case 18-16519-btb          Doc 8     Entered 11/01/18 15:02:21           Page 1 of 1
NVB 1007−1 (Rev. 8/16)


                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEVADA


 IN RE:                                                         BK−18−16519−btb
                                                                CHAPTER 7
 ROBERT RICHARD VERPORTER

 MICHELLE MARIE VERPORTER
     fka MICHELLE MARIE SERGENT                                 NOTICE OF INCOMPLETE
     fka MICHELLE MARIE HALL                                    AND/OR DEFICIENT FILING
     fka MICHELLE MARIE CALABRESE

                                    Debtor(s)




NOTICE IS GIVEN that the above debtor(s) filed a voluntary petition on 10/31/18. Pursuant to the Federal Rules of
Bankruptcy Procedure and the Local Rules for the District of Nevada, the Clerk has noted deficiencies to the petition
and/or schedules and statements of this debtor(s) as listed below. This Notice advises the debtor(s) of deficiencies
noted by the Clerk in the filing of the Voluntary Petition and related documents. This Notice does not cover all duties
and requirements a debtor must perform, and there may be other deficiencies not noted below. Failure to cure the
deficiencies within the time allowed by law or by an extension granted by court order may result in the
dismissal of this case.


CERTIFICATION OF CREDIT COUNSELING:

   *      The Voluntary Petition indicates that credit counseling was obtained by the debtor(s), but the Certificate
          of Credit Counseling and any Debt Repayment Plan pursuant to Fed. R. Bankr. P. 1007 and 11 U.S.C.
          Section 521(b) was not filed.



NOTICE IS FURTHER GIVEN that the Federal Rules of Bankruptcy Procedure, Local Rules and Electronic Filing
Procedures are available on the court's web site at http://www.nvb.uscourts.gov.



Dated: 11/1/18


                                                             Mary A. Schott
                                                             Clerk of Court
